DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and a positive selection marker in the reply filed on 24 January 2022 is acknowledged.


	Claim Status
	Claims 1, 4-10, 13-14, 18, 21-27, 30-31, 34-35, and 40-52 are pending. 
	Claims 1, 4-10, 13-14, 18, 21-22, 25-27, and 48-51 are examined in the following Office action. 
	Claims 30-31, 34-35, 40-47, and 52 are withdrawn from consideration as being drawn to a non-elected invention. 
	Claims 23 and 24 are withdrawn from consideration as being drawn to a non-elected species. 
Priority
	Claim 48 is given a priority date of 08/22/2018. The concept of VirD2 is first introduced in the specification dated 08/22/2018. Claim 49 is given a priority date of 02/21/2020, where the concept of modifying VirE2, and not simply deleting VirE2, is first introduced. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.

Applicants only provide a hypothetical example of such transformation method. See Example 15. Example 15 is hypothetical because the example is in the present tense. It is further noted that there is no data or evidence suggesting that the modification of VirD2 and VirE2 was successful for generating homoplasmic lines, as is required by claim 1. 
For example, the state-of-the-art is such that one of skill in the art cannot predict modifying VirD2 and VirE2 and attaching these molecules to a recombinant DNA construct would have any function. 
For example, Matsuoka et al (Plant Physiology, 2021, 186(1): 215-220) teach that engineering VirD2 and VirE2 proteins are just two of the major hurdles that need to be overcome to create a T-DNA delivery system for chloroplasts. Matsuoka is clear that VirD2 and VirE2 modification “stand out as targets” but make clear that there is uncertainty of success in arriving at chloroplast transformation. See page 219. 
Matsuoka also teaches that “Routine Agrobacterium-mediated transformation chloroplast genome engineering has not yet been achieved. De Block et al. (1985) reported chloramphenicol-resistant tobacco plants after cocultivation with a vector carrying a chloramphenicol acetyltransferase (cat) gene on its T-DNA. Chloramphenicol resistance was conferred by a nopaline synthase promoter (Pnos) fused to the coding sequence of a cat gene. Chloramphenicol acetyltransferase activity and the cat DNA were associated with chloroplasts, but no stable transgenic lines were obtained.” The fact that no stable lines were obtained indicates that the 
Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of skill in the art to utilize modified VirD2 and VirE2 for introducing the recombinant DNA construct into the chloroplast.
Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to make and use the claimed invention, and therefore, the invention is not enabled throughout the broad scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4-9, 12-14, 18, 21-22, 25-27, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8697359) in view of Begemann et al (US 9896696) and Daniell (US 20130058969).
	The claims are directed to altering the genome of a plastid in a plant, yeast or algal cell with by introducing a recombinant DNA construct comprising a polynucleotide encoding a guide RNA to cleave a target sequence present in the plastid and a second polynucleotide encoding Cas9, wherein when the guide RNA is associated with Cas9 cleaves said target sequence. The claims require growing the cell comprising the plastid, and selecting a cell that is homoplasmic for the altered genome. 
The claims require that the recombinant DNA construct comprises a third polynucleotide encoding a homologous DNA sequence for homologous recombination wherein the integration of the homologous DNA sequence into the organelle results in removal of the at least one target sequence and a fourth polynucleotide comprising a polynucleotide and a positive selectable marker. 
The claims are drawn to a sixth and seventh polynucleotide that correspond to adjacent regions of homology in the organelle genome, wherein the sixth and seventh polynucleotides are separated by a sequence heterologous to the organelle DNA. 
The claims are drawn to an eighth polynucleotide encoding an RNA that is heterologous to the organelle.
The claims require that the polycistronic transcription RNA is processed by a polynucleotide guided polypeptide cleavage site. 
The claims are directed to introducing cytoplasmic male sterility into the organelle of the plant cell. 

Zhang also teaches that the target sequence may be within an organelle of a eukaryotic cell such as the mitochondrion or chloroplast. See col. 6, first full paragraph. 
Zhang teaches the usage of a third polynucleotide comprising a sixth and seventh polynucleotide that correspond to two adjacent regions of homology in the organelle genome. Zhang states that an exogenous repair template can be introduced by homologous recombination. See col. 7, first full paragraph. See also Figures 21 A-D for their showing of sixth and seventh polynucleotides flanking an exogenous repair template for the purposes of initiating homologous recombination. Figures 21 A-D also show that only the exogenous template is bound by flanking adjacent regions of homology. Neither the guide RNA nor Cas9 endonucleases comprise these regions of homology. 
Zhang teaches the usage of reporter genes as positive selection markers. See col. 23, first full paragraph. Zhang teaches that their invention allows for selection of specific cells without requiring a selection marker or a two-step process that may include a counter-selection system. See paragraph bridging cols. 8 and 9. Zhang also teaches that a reporter gene may be fused to CRISPR enzyme. See col. 22, first full paragraph. Thus, Zhang teaches a selectable marker operably linked to a promoter. 
Zhang also teaches that multiple guide RNAs can be used. See col. 18. Thus, Zhang teaches an 8th polynucleotide that is heterologous to the organelle. 

Zhang also teaches selecting hygromcyin resistant colonies comprising Cas9 in Chlamydomonas reinhardtii. See col. 62, first full paragraph. 
Zhang does not specifically teach selecting a cell that is homoplasmic for the altered genome. Zhang does not teach an origin of replication that is functional in the organelle. Zhang does not teach a 6th and 7th polynucleotide for homologous recombination in the organelle and a selectable marker outside the 6th and 7th polynucleotides. Zhang does not teach introduction of a cytoplasmic male sterility gene into the organelle of the plant cell. Zhang does not teach a chimeric polypeptide comprising an organelle targeting peptide and a cell penetrating peptide. Zhang does not teach regenerating plants from a plant cell. 
Begemann teaches that plant cells comprising one or more genetic modifications in organellar DNA may be heteroplasmic or homoplasmic. See col. 31, second full paragraph. 
Begemann claims a method of modifying a nucleotide sequence in a target site of a eukaryotic cell, wherein the genome of the eukaryotic cell is nuclear, plastid, or mitochondrial. See claim 1.  
Begemann teaches introducing a cytoplasmic male sterility gene into the organelle of a plant. 
Begemann teaches a dual-targeting signal peptide. See paragraph bridging cols. 5 and 6. Begemann teaches that the polypeptide can further comprise a cell-penetrating domain and a signal peptide. See col. 6, first paragraph. 

Begemann also teaches transient expression. See col. 28, second full paragraph. Thus, Begemann also teaches transiently expression components into a cell such that the DNA construct does not integrate.
Begemann teaches plants of the invention can be regenerate plants from plant cells. See col. 28, second full paragraph. 
Daniell teaches chloroplast transformation vectors designed to introduce a protein of interst. Daniell teaches promoters that are functional in the organelle and the presence of a selectable marker. Daniell also teaches repeat regions for direct insertion of transgenic into the chloroplast genome by two homologous recombination events. See paragraph 0049. See also Figure 1. Daniell also teaches that their chloroplast transformation vector possesses a chloroplast origin of replication. See paragraph 0128. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to alter the chloroplast or mitochondrial genome in view of the combined teachings of Zhang, Begemann, and Daniell. The ordinary artisan would have been motivated to make such a modification because Zhang expressly contemplates organellar modification using their CRISPR/Cas9 system and because Begemann teaches the use of signal peptides and chloroplast and mitochondrial transformation methods to direct the CRISPR/Cas9 system to an organelle. See claims 73 and 76. See also col. 6. See also paragraph bridging col. 27 and 28. 
One of ordinary skill in the art would have reasonably expected success arriving at the instantly claimed invention in light of the state of the art with respect to chloroplast and . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8697359) in view of Begemann et al (US 9896696) and Daniell (US 20130058969) as applied to claims 1, 4-9, 12-14, 18, 21-22, 25-27, and 51 above, and further in view of Xie et al (PNAS, 2015, 112(11): 3570-3575).
The claim is directed to the method comprising a guide RNA comprising a tRNA 5’ to the guide RNA and a second tRNA sequence 3’ to the guide RNA. 
The teachings of Zhang in view of Begemann and Daniell have been discussed above, but the combination of references do not teach a polycistronic guide RNA with 5’ and 3’ tRNA sequences. 
Xie teaches their system to produce numerous guide RNAs from a single polycistronic gene using a tRNA-processing system which cleaves both ends of the tRNA precursor. The tandemly arrayed tRNA-guide RNA architecture was efficiently processed into gRNAs with desired 5’ target sequences to edit multiple chromosomal fragments. Xie teaches that this method can be broadly used because tRNA processes is virtually conserved across all living organisms. See abstract. 
. 

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8697359) in view of Begemann et al (US 9896696) and Daniell (US 20130058969) as applied to claims 1, 4-9, 12-14, 18, 21-22, 25-27, and 51 above, and further in view of Zhang et al (WO 2016106244 A1); herein Zhang2.
The teachings of Zhang in view of Begemann and Daniell have been discussed above, but the combination of references do not teach introducing RecA protein operably linked to an organelle targeting peptide. 
Zhang2 teaches that enhancing NHEJ or HR efficiency is also helpful for delivery. Zhang2 teaches that HR efficiency is increased by co-expressing prokaryotic or eukaryotic RecA. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to co-express a RecA protein with an organelle targeting peptide. As discussed above, Begemann teaches the use of organelle targeting peptides to . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-10, 12-14, 18, 21-22, 25-27, and 50-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 16/417,499 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broadly directed to a method of editing a genome of a mitochondria or organelle using a DNA fixing template and CRISPR/Cas9. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1, 4-10, 12-14, 18, 21-22, 25-27, and 50-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-10, 13-14, 16-17, 19, and 28-35 of copending Application No. 16/109,523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method of altering the genome of a chloroplast or mitochondria using CRISPR/Cas9. The claims are further directed toward a positive selection marker, flanking tRNA sequence relative to the guide RNA, homologous recombination to introduce a new sequence into the chloroplast and mitochondria, and two adjacent regions of homology.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662